DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 02/28/22 has been entered. Claims 15 and 30 have been amended and claim 27 has been cancelled, and new claims 35-41 have been entered. Claims 15-17, 20, 22, 24-26, 28-31, and 33-38 are addressed in the following office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Concerning claim 25, the applicant’s original specification fails to divulge the braid filaments of the second portion cut through the occlusive material. Hence, the claim is considered new matter. 
Concerning claim 35, the applicant’s original specification fails to divulge the second portion has a diamond shape. Applicant’s original specification only details the extraction member is formed of a braided structure having a disc-like form, see paragraph 0069. Hence, the claim is considered new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-17, 20, 24, 28-31, and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216), cited in previous office action, in view of Fiorella et al. (US 2007/0208367).
Regarding claim 15, an invention relating to treating vascular occlusions, Rapaport discloses (Figs. 1 & 7A) a method for management of occlusive material (10) in a lumen of a patient (Abstract) comprising the steps of: advancing a flow restoration and extraction device (50) through the lumen of the patient to the occlusive material (Par. 0062), wherein the flow restoration and extraction device comprises a braid of filaments (Par. 0053 & 0094-0095) having a first portion (20) and a second portion (230 & 240; Par. 0112), and wherein advancing the flow restoration and extraction device to the occlusive material includes advancing a distal terminus [i.e. the distal end of element 240] of the flow restoration and extraction device at least partially through the occlusive material such that at least the first portion of the braid of filaments is within the occlusive material (Fig. 7A; Par. 0063); creating a passage for fluid flow through the occlusive material in the lumen of the patient, wherein creating the passage includes releasing the flow restoration and extraction device to permit the flow restoration and extraction device to self-expand while the first portion of the braid of filaments is within the occlusive material (Par. 0062-0064), and such that (a) the first portion of the braid of filaments engages the occlusive material (Par. 0065) and (b) the second portion of the braid of filaments is distal of the occlusive material, wherein the second portion is adjacent the distal terminus of the flow restoration and extraction device (Fig. 7A), wherein, after self-expanding, the first portion is configured to have a constant first diameter and the second portion is configured to have a second diameter, greater than the first diameter, wherein, after self-expanding, the first portion has a first length and the second portion has a second length, less than the first length (Fig. 7A; Par. 0078 & 0094). Also, Rapaport discloses the distal portion of element 240 may be open, may exhibit a filter, or be closed in the area opposing element 230 without exceeding the scope (Par. 0095).
However, Rapaport fails to disclose the method steps wherein, after self-expanding, a distal region of the second portion slopes radially inward toward the distal terminus of the flow restoration and extraction device; and extracting a portion of the occlusive material from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration and extraction device proximally such that the second portion of the braid of filaments is pulled into and/or around the occlusive material to thereby capture the portion of the occlusive material.
In the same field of endeavor, which is treating vascular occlusion, Fiorella teaches (Figs. 7A-8E) method steps wherein, after self-expanding, a distal region of a second portion (106) slopes [i.e. tapers] radially inward toward a distal terminus (132) of a flow restoration and extraction device [Note, this distal region is a closed distal member that acts as a filter] (100; Par. 0024 & 0055); and extracting a portion of the occlusive material (244) from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration and extraction device proximally such that the second portion of the braid of filaments is pulled into and/or around the occlusive material to thereby capture the portion of the occlusive material (Par. 0062 & 0067).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have the method steps wherein, after self-expanding, a distal region of the second portion slopes radially inward toward the distal terminus of the flow restoration and extraction device; and extracting a portion of the occlusive material from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration and extraction device proximally such that the second portion of the braid of filaments is pulled into and/or around the occlusive material to thereby capture the portion of the occlusive material. Doing so would provide a flow restoration and extraction device that can selectively retain fragments of the occlusion and provide mechanical lysing of obstruction (Par. 0056-0059), as taught by Fiorella.
Regarding claim 16, Rapaport, as modified by Fiorella, discloses the method of claim 15. Rapaport further discloses wherein the first portion of the braid of filaments has a tubular shape (Par. 0053).
Regarding claim 17, Rapaport, as modified by Fiorella, discloses the method of claim 15. Rapaport further discloses (Figs. 2C-D) wherein releasing the flow restoration and extraction device comprises retracting a catheter (40) relative to the flow restoration and extraction device (Par. 0064-0065).
Regarding claim 20, Rapaport, as modified by Fiorella, discloses the method of claim 15, wherein extracting the portion of the occlusive material from the lumen of the patient includes retracting the flow restoration and extraction device into a catheter (see Fiorella paragraph 0061-0062).
Regarding claim 24, Rapaport, as modified by Fiorella, discloses the method of claim 15, wherein extracting the portion of the occlusive material includes retracting the second portion of the braid of filaments proximally such that the second portion of the braid of filaments is pulled entirely through the occlusive material while the second portion is expanded (see Fiorella paragraph 0061-0062).
Regarding claim 28, Rapaport, as modified by Fiorella discloses the method of claim 15. Rapaport further discloses wherein the second diameter is equal to or greater than a diameter of the lumen of the patient (Par. 0094).
Regarding claim 29, Rapaport, as modified by Fiorella discloses the method of claim 15. Rapaport further discloses wherein, after self-expanding, the first portion has a cylindrical shape [i.e. tubular element 20 (Par. 0053)] and the second portion has a disc-like shape [i.e. elements 230 and 240 are interpreted as disc-like shape] (Fig. 7A; Par. 0094).
Regarding claim 30, an invention relating to treating vascular occlusions, Rapaport discloses (Figs. 1 & 7A) a method for management of occlusive material (10) in a lumen of a patient (Abstract) comprising the steps of: advancing a flow restoration and extraction device (50) through the lumen of the patient to the occlusive material (Par. 0062), wherein the flow restoration and extraction device comprises a braid of filaments (Par. 0053 & 0094-0095) having a first portion (20) and a second portion (230 & 240; Par. 0112), and wherein advancing the flow restoration to the occlusive material includes advancing a distal terminus [i.e. the distal end of element 240] of the flow restoration and extraction device at least partially through the occlusive material such that at least a first portion of the braid of filaments is within the occlusive material (Fig. 7A; Par. 0063); creating a passage for fluid flow through the occlusive material in the lumen of the patient, wherein creating the passage includes expanding the flow restoration and extraction device while the first portion of the braid of filaments is within the occlusive material (Par. 0062-0064), and such that (a) the first portion of the braid of filaments engages the occlusive material (Par. 0065) and (b) the second portion of the braid of filaments is distal of the occlusive material (Fig. 7A), wherein the first portion has a cylindrical shape [i.e. tubular element 20 (Par. 0053)] and the second portion has a disc-like shape [i.e. elements 230 and 240 are interpreted as disc-like shape], wherein, after expanding, the first portion has a first length and the second portion has a second length, less than the first length, and wherein, after expanding, the first portion has a constant first diameter and the second portion has a second diameter, greater than the first diameter (Fig. 7A; Par. 0078 & 0094). Also, Rapaport discloses the distal portion of element 240 may be open, may exhibit a filter, or be closed in the area opposing element 230 without exceeding the scope (Par. 0095).
However, Rapaport fails to disclose the method steps wherein the second portion has a disc-like shape including a distal region that slopes radially inward toward the distal terminus; and extracting a portion of the occlusive material from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration and extraction device proximally such that the second portion of the braid of filaments is pulled into and/or around the occlusive material to thereby capture the portion of the occlusive material.
In the same field of endeavor, which is treating vascular occlusion, Fiorella teaches (Figs. 7A-8E) method steps wherein a second portion (106) has a disc-like shape including a distal region that slopes [i.e. tapers] radially inward toward a distal terminus [Note, this distal region is a closed distal member that acts as a filter] (132; Par. 0024 & 0055); and extracting a portion of the occlusive material (244) from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration and extraction device proximally such that the second portion of the braid of filaments is pulled into and/or around the occlusive material to thereby capture the portion of the occlusive material (Par. 0062 & 0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have the method steps wherein the second portion has a disc-like shape including a distal region that slopes radially inward toward the distal terminus; and extracting a portion of the occlusive material from the lumen of the patient, wherein extracting the portion of the occlusive material includes retracting the flow restoration and extraction device proximally such that the second portion of the braid of filaments is pulled into and/or around the occlusive material to thereby capture the portion of the occlusive material. Doing so would provide a flow restoration and extraction device that can selectively retain fragments of the occlusion and provide mechanical lysing of obstruction (Par. 0056-0059), as taught by Fiorella.
Regarding claim 31, Rapaport, as modified by Fiorella, discloses the method of claim 30. Fiorella further discloses wherein the second diameter is equal to or greater than a diameter of the lumen of the patient (Par. 0094).
Regarding claim 33, Rapaport, as modified by Fiorella discloses the method of claim 30. Rapaport further discloses wherein the first length is at least twice as great as the second length (Fig. 7A; Par. 0094).
Regarding claim 34, Rapaport, as modified by Fiorella discloses the method of claim 15. Rapaport further discloses wherein the first length is at least twice as great as the second length (Fig. 7A; Par. 0094).
Regarding claim 35, Rapaport, as modified by Fiorella, discloses the method of claim 15 wherein, after self-expanding, the second portion has a diamond shape [Note, Rapaport’s second portion modified to have, after self-expanding (Par. 0094), the distal region sloping radially inward toward the distal terminus, as taught by Fiorella, would produce the annotated figure below that details the modified distal portion having a diamond shape].
 
    PNG
    media_image1.png
    295
    560
    media_image1.png
    Greyscale

Regarding claim 36, Rapaport, as modified by Fiorella, discloses the method of claim 15. Rapaport further discloses (Fig. 7A) wherein, after self-expanding, the second portion further includes a proximal region (230) that slopes radially inward toward the first portion, the proximal region opposite the distal region (Par. 0094). Note, the distal region, as taught by Fiorella, extends from the distal end of element 240 of Rapaport, hence the proximal region would be opposite the distal region.
Regarding claim 37, Rapaport, as modified by Fiorella, discloses the method of claim 36. Rapaport further discloses wherein, after self-expanding, the second portion further includes an apex (see annotated figure below) positioned between the distal region and the proximal region, and wherein the apex defines the second diameter (D2; Fig. 7A) of the second portion (Par. 0094).

    PNG
    media_image2.png
    295
    560
    media_image2.png
    Greyscale

Regarding claim 38, Rapaport, as modified by Fiorella, discloses the method of claim 15, wherein, after self-expanding, the distal region of the second portion faces away from the first portion [Note, the distal region faces the distal terminus and away from first/ more proximal portion (Fig. 8A), as taught by Fiorella].
Regarding claim 39, Rapaport, as modified by Fiorella, discloses the method of claim 30. Rapaport further discloses (Fig. 7A) wherein, after self-expanding, the disk-like shape further includes a proximal region (230) that slopes radially inward toward the first portion, the proximal region opposite the distal region (Par. 0094). Note, the distal region, as taught by Fiorella, extends from the distal end of element 240 of Rapaport, hence the proximal region would be opposite the distal region.
Regarding claim 40, Rapaport, as modified by Fiorella, discloses the method of claim 39. Rapaport further discloses wherein, after self-expanding, the disk-like shape further includes an apex (see annotated figure below) positioned between the distal region and the proximal region, and wherein the apex defines the second diameter (D2; Fig. 7A) of the second portion (Par. 0094).
Regarding claim 41, Rapaport, as modified by Fiorella, discloses the method of claim 30 wherein, after self-expanding, the distal region of the disk-like shape faces away from the first portion [Note, the distal region faces the distal terminus and away from first/ more proximal portion (Fig. 8A), as taught by Fiorella].
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport, in view of Fiorella, as applied to claim 15 above, and further in view of Brady et al. (US 2011/0125181), cited in previous office action.
Regarding claim 22, Rapaport, as modified by Fiorella, discloses the method of claim 15. The combination is silent about wherein the occlusive material comprises a pulmonary embolism.
In a similar field of endeavor, which is vascular filters, Panetta teaches wherein occlusive material comprises a pulmonary embolism (Par. 0108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Fiorella, to have wherein the occlusive material comprises a pulmonary embolism. Doing so would provide removal of a vasculature pulmonary embolism due to hip surgery, major trauma, major abdominal or pelvic surgery, or immobilization (Par. 0108), as taught by Panetta.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport, in view of Fiorella, as applied to claim 15 above, and further in view of Brady et al. (US 2011/0125181), cited in previous office action.
Regarding claim 26, Rapaport, as modified by Fiorella, discloses the method of claim 15. The combination fails to disclose further comprising, while retracting the flow restoration and extraction device proximally, activating a vacuum source to generate suction proximate to the occlusive material.
	In the same field of endeavor, which is treating vascular occlusions, Brady teaches the method step of: while retracting the flow restoration and extraction device proximally, activating a vacuum source to generate suction proximate to the occlusive material (Par. 0458).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Fiorella, to have the method step of: while retracting the flow restoration and extraction device proximally, activating a vacuum source to generate suction proximate to the occlusive material. Doing so would assist in clot removal (Par. 0458), as taught by Brady.
Response to Arguments
Applicant’s arguments, filed 02/28/22, with respect to the rejection of claims under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
	
	/C.U.I/               Examiner, Art Unit 3771